Name: Council Regulation (EC) No 1891/94 of 27 July 1994 amending Regulation (EEC) No 822/87 on the common organization of the market in wine
 Type: Regulation
 Subject Matter: beverages and sugar;  food technology;  agricultural policy;  information and information processing;  agricultural structures and production;  agricultural activity
 Date Published: nan

 Avis juridique important|31994R1891Council Regulation (EC) No 1891/94 of 27 July 1994 amending Regulation (EEC) No 822/87 on the common organization of the market in wine Official Journal L 197 , 30/07/1994 P. 0042 - 0043 Finnish special edition: Chapter 3 Volume 60 P. 0045 Swedish special edition: Chapter 3 Volume 60 P. 0045 COUNCIL REGULATION (EC) No 1891/94 of 27 July 1994 amending Regulation (EEC) No 822/87 on the common organization of the market in wineTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 17 (3) of Council Regulation (EEC) No 822/87 (4) provides that one particular form of deacidification is permitted on transitional basis only; whereas so that a final decision can be taken regarding that technique, current practice should be continued at least until the end of the 1994/95 wine year; Whereas Article 46 (4) of Regulation (EEC) No 822/87 provides that campaigns to promote the consumption of grape juice may only be conducted until the 1993/94 wine year; whereas they should be continued for one wine year so that their effectiveness may be assessed; Whereas the current situation as regards availability of wine for the 1993/94 wine year permits the partial placing on the market of products that are subject to long-term storage contracts; whereas a date should be fixed for wines that are to be delivered for compulsory distillation; Whereas Articles 18 (3), 20 (2), 39 (12) and 65 (5) of Regulation (EEC) No 822/87 provide that, during the 1993/94 wine year, the Commission is to submit to the Council reports on wine-growing zones, enrichment, the effects of the structural measures and their link with compulsory distillation, maximum sulphur dioxide levels in wine and any proposals arising thereform; whereas the drafting of some of those reports has required the organization of studies entailing the participation of independent experts which have not yet been completed; Whereas the significance for the sector of the abovementioned problems calls for the highest degree of consistency between the solutions to be proposed; whereas, when achieving such consistency, the requisite proposals must be drawn up when all data are available and accordingly certain time limits must be deferred by one wine year, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 822/87 is hereby amended as follows: 1. in Article 17 (3), '31 August 1994' is replaced by '31 August 1995'; 2. the second subparagraph of Article 18 (3) is replaced by the following: 'Before the end of the 1994/95 wine year, the Commision shall submit to the European Parliament and to the Council a report on the demarcation of wine-growing zones in the Community. The Council, acting in accordance with the procedure laid down in Article 43 (2) of the Treaty, shall decide on the demarcation of the wine-growing zones for the Community as a whole, such provisions applying from the 1995/96 wine year.' 3. Article 20 (2) is replaced by the following: '2. Before 1 September 1994, the Commission shall submit to the European Parliament and to the Council a report on the conclusions of the study provided for in paragraph 1, together with any suitable proposals. During 1995, the Council, acting in accordance with the procedure laid down in Article 43 (2) of the Treaty, shall decide on the measures to be taken with regard to the increase of the natural alcoholic strength by volume of the products referred to in Article 18 (1).' 4. the final subparagraph of Article 32 (3) shall be replaced by the following: 'By way of derogation from the first and second subparagraphs, producers who have concluded long-term storage contracts for the 1993/94 wine year may request termination of such contracts (up to a maximum limit of 90 % of the volume under contract). In such cases aid shall be paid for such period of storage that has actually elapsed. However for wines to be delivered for compulsory distillation referred to in Article 39, the abovementioned request shall take effect as from 1 July 1994.' 5. in Article 39: - the third and fourth subparagraphs of paragraph 3 are replaced by the following: 'Until the end of the 1994/95 wine year: - the uniform percentage shall be 85, - the consecutive reference years shall be 1981/82, 1982/83 and 1983/84. From the 1995/96 wine year onwards, the uniform percentage and consecutive reference years shall be determined by the Commission, which shall fix: - the uniform percentage on the basis of the quantities that must be distilled in accordance with pararaph 2 in order to eliminate the production surplus for the year in question, - the consecutive reference years on the basis of the trend of production, and, in particular, the effects of the grubbing policy.', - paragraph 10 is replaced by the following: '10. Notwithstanding this Article, for the 1985/86 to 1994/95 wine years, compulsory distillation in Greece may be implemented in accordance with special provisions taking account of the difficulties encountered in that country in particular as regards knowledge of yield per hectare. These provisions shall be adopted in accordance with the procedure laid down in Article 83.', - the first subparagraph of paragraph 11 is replaced by the following: '11. If, during the 1987/88 to 1994/95 wine years, difficulties likely to jeopardize the execution or balanced application of the compulsory distillation operation referred to in paragraph 1 occur, the measures necessary in order to ensure effective application of the distillation scheme shall be adopted in accordance with the procedure laid down in Article 83.', - paragraph 12 is replaced by following: '12. Before the end of the 1994/95 wine year, the Commission shall submit to the European Parliament and to the Council a report outlining, in particular, the effect of the structural measures applicable in the wine sector and, where appropriate, proposals to repeal or replace the provisions of this Article by other measures designed to maintain balance on the wine market.' 6. Article 46 (4) is replaced by the following: '4. During the 1985/86 to 1994/95 wine years, a part to be determined of the aid provided for in the first indent of paragraph 1 shall be set aside for the organization of campaigns to promote the consumption of grape juice. The aid may, for the purposes of organizing such campaigns, be fixed at a higher level than that resulting from the application of paragraph 3.' 7. Article 65 (5) is replaced by the following: '5. The Commission shall submit to the European Parliament and to the Council before 1 April 1995, in the light of experience gained, a report on the maximum sulphur dioxide levels of wine, accompanied, where appropriate, by proposals on which the Council shall act in accordance with the procedure laid down in Article 43 (2) of the Treaty before 1 September 1995.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Council The President Th. WAIGEL (1) OJ No C 83, 19. 3. 1994, p. 50.(2) OJ No C 128, 9. 5. 1994. (3) OJ No C 148, 30. 5. 1994, p. 49. (4) OJ No L 84, 27. 3. 1987, p. 1. Regulation as last amended by Regulation (EEC) No 1566/93 (OJ No L 154, 25. 6. 1993, p. 39).